DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3 and 5-21 are pending. Claim 4 is cancelled and claims 1-3 and 5-21 are examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae US20160164079A1 in view of Yang, et al. "Effects of lithium fluoride coating on the performance of nano-silicon as anode material for lithium-ion batteries." Materials Letters 184 (2016): 65-68 (cited in IDS filed 07 May 2020 and hereafter referred to as Yang) in further view of Kumar, S. Krishna, et al. "Synergistic effect of 3D electrode architecture and fluorine doping of Li1. 2Ni0. 15Mn0. 55Co0. 1O2 for high energy density lithium-ion batteries." Journal of Power Sources 356 (2017): 115-123 (hereafter referred to as Kumar).

Regarding claim 1, , Bae teaches a negative electrode active material (Bae, [0008]-[0009], [0027]-[0040], Figs. 1-6) comprising
	a carbonaceous matrix including a plurality of nano-particles wherein each of the nano-particles comprises a silicon core, an oxide layer disposed on the silicon core and including SiOx (0<x:2) (Bae, [0027]-[0029], [0035]-[0038], Fig. 5, silicon nanoparticle 10, layer of silicon oxide 11/12, layer of carbon represented by black arrows, Fig. 7, conductive polymer binder 22, Figs. 16-18, graphite 80, silicon 82)
 and a coating layer covering at least a portion of a surface of the oxide layer (Bae, [0038], Fig. 18, coating layer 90). Bae does not explicitly disclose wherein a coating layer covering at least a portion of a surface of the oxide layer and including LiF.
Yang, however, teaches a negative electrode active material (Yang, abstract, introduction, material and methods, results and discussion, conclusion, p. 65-68, Fig. 2a-e) comprising silicon nanoparticles (Yang, abstract, introduction, p. 65, Fig. 2a, c, d) 
an oxide layer disposed on the silicon core and including SiOx (0<x:2) (Yang, results and discussion, p. 66, Fig. 2b, d).
Yang further discloses wherein a coating layer covering at least a portion of a surface of the native oxide layer and including LiF (Yang, introduction, materials and methods, p. 65, Fig. 2b, e; see Fig. 2 showing native oxide layer, SiOx, and §3 showing that the native oxide layer is present after coating with Si/LiF particles) to form a protective layer enhancing the surface stability of the anode, reducing side reactions at the anode and improving the performance of the anode (Yang, introduction, p. 65, results and discussion, conclusion, p. 68).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang in the negative active electrode material of Bae wherein a coating layer covering at least a portion of a surface of the oxide layer and including LiF improving the stability and performance of the anode.
Yang does not explicitly disclose wherein the LiF is included in an amount of 0.1 wt% to 25 wt% based on a total weight of the negative electrode active material. However, Yang teaches the LiF layer thickness is ~5-8nm (Yang, Fig. 2e), which for a silicone nanoparticle with a D50 = 400nm (Bae, [0027]-[0028]) and the oxide layer of SiOx has a thickness of 0.1 to 20 nm (Bae, Fig. 5). Using calculated volumes of spheres for the core particle, volumes of shells of spheres for the various layers and the densities of inorganic compounds found in CRC one obtains, the LiF layer is ~7-10 wt% based on a total weight of the negative electrode active material, which calculation is within the ambit of one of ordinary skill in the art and falls within the claimed range of 0.1 wt% to 25 wt% based on a total weight of the negative electrode active material, satisfying the limitations of the claim.

Regarding claims 2. while modified Bae teaches the silicon core can range from nanometer to micrometer sized, methods for reducing the silicon particles to nanometer size are explored “but the reduction of silicon particle size is not the critical parameter required for long battery cycle life” (Bae, [0027]-[0028]). Bae further discloses wherein the particle diameter of the silicon-core is ~40 nm, as one example, shown in Fig. 5.

    PNG
    media_image1.png
    411
    475
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have selected the average particle diameter (D50) to be 40 nm, as Bae suggests this is a suitable particle diameter for silicon particles.

Regarding claims 3, 13 and 14, modified Bae further discloses a thickness of the oxide layer is ~3-20 nm in Fig. 5.
This falls within the claimed ranges wherein a thickness of the oxide layer is from 0.01 nm to 20 nm (claim 3), and overlaps with the claimed ranges wherein a thickness of the oxide layer is from 0.05 nm to 15 nm (claim 13) and wherein a thickness of the oxide layer is from 0.1 nm to 10 nm (claim 14).
Yang further discloses in Fig. 2d an oxide layer with a thickness on the order of ~0.1 nm to 5 nm (Yang, results and discussion, p. 66), which falls within the claimed ranges wherein a thickness of the oxide layer is from 0.01 nm to 20 nm (claim 3), wherein a thickness of the oxide layer is from 0.05 nm to 15 nm (claim 13) and wherein a thickness of the oxide layer is from 0.1 nm to 10 nm (claim 14).

    PNG
    media_image2.png
    412
    520
    media_image2.png
    Greyscale






It would have been obvious to one of ordinary skill in the art to have selected the an average particle diameter (D50) to be 0.01 nm to 20 nm, 0.05 nm to 15 nm, or 0.1 nm to 10 nm, as Bae and Yang suggest thicknesses which are suitable for the oxide layer, and additionally, it would have been obvious to select the portions of the prior art range corresponding to the claimed range. See MPEP §2144.05.

Regarding claims 5, 18 and 19, modified Bae (from Yang) further discloses wherein a thickness of the coating layer is ~4-9 nm (Yang, Fig. 2e)

    PNG
    media_image3.png
    412
    520
    media_image3.png
    Greyscale






which falls within the claimed ranges wherein a thickness of the coating layer is from 0.01 nm to 50 nm (claim 5), wherein a thickness of the coating layer is from 0.05 nm to 15 nm (claim 18) and wherein a thickness of the coating layer is from 0.1 nm to 10 nm (claim 19). 

Regarding claims 6 and 20, modified Bae further discloses wherein the carbonaceous matrix (Bae, carbon black) is included in an amount of 20 wt% (Bae, [0031]) which falls within the claimed ranges wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% based on a total weight of the negative electrode active material (claim 6) and wherein the carbonaceous matrix is included in an amount of 10 wt% to 45 wt% based on a total weight of the negative electrode active material (claim 20). 

Regarding claim 9, modified Bae further discloses a negative electrode comprising a negative electrode active material of modified Bae as set forth in claim 1 (Bae, [0027]-[0038] Figs. 1-4, 6, 12-14).

Regarding claim 10, modified Bae discloses all of the limitations of claim 9 as set forth above. Modified Bae further discloses a lithium ion secondary battery comprising the negative electrode of modified Bae as set forth in claim 9 (Bae, [0009], [0035]). a positive electrode, a separator interposed between the positive electrode and the negative electrode and an electrolyte (Yang, material and methods, p.65-66) reducing the manufacturing cost and improving the battery capacity (Yang, introduction, p.65). It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the negative electrode comprising a negative electrode active material of modified Bae into a secondary battery comprising a negative electrode, a positive electrode, a separator interposed between the positive electrode and the negative electrode and an electrolyte, reducing the costs of manufacture and improving the capacity of the battery.

Regarding claim 11, modified Bae teaches wherein an average particle diameter (D50) of the silicon core is about 40nm and can range from nanometer to micrometer in size. Yang further discloses wherein an average particle diameter (D50) of the silicon core is from 30 nm to 60 nm (Yang, results and discussion, p. 66), being helpful to accommodate the volume expansion of the particles during cycling (Yang, results and discussion, p. 66). This overlaps with the endpoint of the claimed range wherein an average particle diameter (D50) of the silicon core is from 60 nm to 200 nm. The Courts have ruled in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05, I.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the negative electrode active material of modified Bae wherein an average particle diameter (D50) of the silicon core is from 60 nm to 200 nm, accommodating the particle volume expansion during cycling.

Regarding claim 15, modified Bae teaches wherein the coating layer covers all of the surface of the oxide layer (Yang, results and discussion, p. 67, Fig. 2e) forming a protective layer enhancing the surface stability of the anode, reducing side reactions at the anode and improving the performance of the anode (Yang, introduction, p. 65, results and discussion, conclusion, p. 68).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae US20160164079A1 in view of Yang, et al. "Effects of lithium fluoride coating on the performance of nano-silicon as anode material for lithium-ion batteries." Materials Letters 184 (2016): 65-68, as applied to claim 1 above and in further view of Kamo US20190051897A1 (with priority to 23 February 2016).

Regarding claims 7-8, modified Bae discloses all of the limitations of claim 1 as set forth above. Modified Bae further teaches lithium-silicon alloys can form as part of the negative electrode active material layers (Bae, [0027]. [0032]; Yang, results and discussion, p. 68). Modified Bae does not explicitly teach wherein the oxide layer further comprises lithium silicate and wherein the lithium silicate comprises at least any one of Li2SiO3, Li4SiO4, or Li2Si2O5.
Kamo teaches a negative electrode active material for a non-aqueous electrolyte battery (Kamo, [0001], [0010]-[0050], [0056]-[0181], Tables 1-11, Figs. 1-5) comprising a carbonaceous matrix (Kamo, [0058], [0076]-[0079]) wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% (Kamo, [0066]),
including a plurality of nano-particles, wherein each of the nano-particles comprises a silicon core; an oxide layer disposed on the silicon core and including SiOx (0<x:2) (Kamo, [0058], [0064]-[0067]). Kamo further discloses wherein the oxide layer further comprises lithium silicate (Kamo, [00) and wherein the lithium silicate comprises at least any one of Li2SiO3 or Li4SiO4 (Kamo, [0025], [0068]-[0069], [0097]) improving the negative active electrode material performance (Kamo, [0025], [0069], [0081]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Kamo in the negative electrode active material of modified Bae wherein the oxide layer further comprises lithium silicate and wherein the lithium silicate comprises at least any one of Li2SiO3 or Li4SiO4 improving the performance of the negative active electrode material.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae US20160164079A1 in view of Yang (see above for full reference), in further view of Kamo US20190051897A1 (with priority to 23 February 2016), as applied to claim 7 above, and further in view of Jung, Sung Chul, et al. "Atomic-level understanding toward a high-capacity and high-power silicon oxide (SiO) material." The Journal of Physical Chemistry C 120.2 (2015): 886-892 (hereafter referred to as Jung).

	Regarding claim 21, modified Bae teaches all of the limitations of claim 7 as set forth above but does not teach wherein the lithium silicate comprises Li2Si2O5.
	Jung discloses a negative electrode active material (Jung, pp. 886-890, Figs. 1-4, Tables 1-3, Scheme 1), for use in high capacity and high rate energy storage devices such as Li-ion batteries in electric vehicles (Jung, p. 886, introduction) and is concerned with solving the problems of volume expansion and deterioration of the mechanical stability and electrical conductivity of the negative electrode (Jung, p. 886, introduction) and is therefore considered reasonably pertinent to the problem (see In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011); and MPEP § 2141.01(a)),
comprising a plurality of nano-particles, wherein each of the nano-particles comprises a silicon core (Jung, p. 890, results and discussion), an oxide layer disposed on the silicon core and including SiOx (0<x<2) (Jung, pp. 889-890, results and discussion). Jung also teaches wherein the lithium silicate comprises at least any one of Li4SiO4, or Li2Si2O5 (Jung, pp. 887-890, results and discussion, Fig. 2, Table 2) thereby reducing the volume expansion and improving the capacity of the negative electrode (Jung, p. 890, conclusion).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Jung in the negative electrode active material of Bae wherein the lithium silicate comprises Li2Si2O5 reducing the volume expansion of the negative electrode and improving its capacity.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bae US20160164079A1 in view of Yang, et al. "Effects of lithium fluoride coating on the performance of nano-silicon as anode material for lithium-ion batteries." Materials Letters 184 (2016): 65-68, as applied to claim 1 above and in further view of Luo et al. "Surface and interface engineering of silicon‐based anode materials for lithium‐ion batteries." Advanced Energy Materials 7 (2017): 1701083.

Regarding claims 11-12, modified Bae teaches wherein an average particle diameter (D50) of the silicon core is about 30-60nm and can range from nanometer to micrometer in size, as discussed above. Modified Bae does not explicitly teach wherein an average particle diameter (D50) of the silicon core is from 60 to 200 nm (claim 11) or 80 nm to 150 nm (claim 12).
Luo discloses a negative electrode active material comprising silicon nanoparticle, an oxide layer and coating layers of the nanoparticles embedded in a carbon matrix (Luo, pp. 1701083-1 to 1701083-28, Figs.1-10). Luo additionally teaches wherein an average particle diameter (D50) of the silicon core is ~100 nm (Luo, section 4.4, p. 1701083-13) maintaining the lifetime, capacity and efficiency of the material (Luo, section 4.4, p. 1701083-13). This falls within the claimed ranges of the instant application wherein an average particle diameter (D50) of the silicon core is from 60 to 200 nm (claim 11) or 80 nm to 150 nm (claim 12). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the negative electrode active material of modified Bae wherein an average particle diameter (D50) of the silicon core is from 80 nm to 150 nm, maintaining the desirable properties and lifetime of the material. See MPEP 2144.05.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae US20160164079A1 in view of Yang, et al. "Effects of lithium fluoride coating on the performance of nano-silicon as anode material for lithium-ion batteries." Materials Letters 184 (2016): 65-68, as applied to claim 1 above and as evidenced by CRC Handbook 88th edition, section 4, published 01 October 2007 (herein referred to as CRC).

Regarding claims 16 and 17, modified Bae teaches all of the limitations of claim 1 as set forth above. Modified Bae further discloses wherein the LiF is included in an amount of 0.1 wt% to 25 wt% based on a total weight of the negative electrode active material (Yang, results and discussion, p.67, Fig. 2e). Examiner notes that in Yang Fig. 2e, the LiF layer thickness is ~5-8nm, which for a silicone nanoparticle with a D50 = 400nm (Bae, [0027]-[0028]) and the oxide layer of SiOx has a thickness of 0.1 to 20 nm (Bae, Fig. 5). Using calculated volumes of spheres for the core particle, volumes of shells of spheres for the various layers and the densities of inorganic compounds found in CRC one obtains, the LiF layer is ~7-10 wt% based on a total weight of the negative electrode active material, which calculation is within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention, satisfying the limitations in claim 4, claim 16 wherein the LiF is included in an amount of 0.5 wt% to 20 wt% based on a total weight of the negative electrode active material and claim 17 wherein the LiF is included in an amount of 1.0 wt% to 15 wt% based on a total weight of the negative electrode active material, of the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16762080 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
16762080 claim 1 recites the limitation, A negative electrode active material comprising: a spherical carbon-based particle; and a carbon layer disposed on the spherical carbon-based particle and including a nano-particle, wherein the nano-particle comprises: a silicon core; an oxide layer disposed on the silicon core and including SiOx (0<x:2); and a coating layer covering at least a portion of a surface of the oxide layer and including LiF. There is significant with the instant application’s claim 1: A negative electrode active material comprising a carbonaceous matrix including a plurality of nano-particles, wherein each of the nano-particles comprises a silicon core; an oxide layer disposed on the silicon core and including SiOx (0<x:2); and a coating layer covering at least a portion of a surface of the oxide layer and including LiF. 

16762080 claims 2-5 and the instant application’s claims 2-5 differ only in their dependence on the claims 1 of each application, respectively, where there is significant overlap as set forth above. As an example, 16762080 claim 2 recites the limitation, The negative electrode active material of claim 1, wherein an average particle diameter (D50) of the silicon- core is from 40 nm to 400 nm.  There is significant overlap with instant application’s claim 2: The negative electrode active material of claim 1, wherein an average particle diameter (D50) of the silicon- core is from 40 nm to 400 nm.

16762080 claims 9 and 11 recite the limitations “wherein the spherical carbon-based particle is included in an amount of 40 wt% to 95 wt% based on a total weight of the negative electrode active material” and “wherein the carbon-based layer is included in an amount of 0.5 wt% to 50 wt% based on a total weight of the negative electrode active material”, respectively. There is significant overlap with the instant application’s claims 6 and 20, which recite the limitations, “wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% based on a total weight of the negative electrode active material” and “wherein the carbonaceous matrix is included in an amount of 10 wt% to 45 wt% based on a total weight of the negative electrode active material”, respectively.

16762080 claims 12-13 and the instant application’s claims 7-8 differ only in 16762080 claim 12 and instant’s claim 7 dependence on the claims 1 of each application, respectively, where there is significant overlap as set forth above and 16762080 claim 13 depends on its claim 12 and instant claim 8 depends on its claim 7. As an example, 16762080 claim 12 recites the limitation, The negative electrode active material of claim 1, wherein the oxide layer further comprises lithium silicate. There is significant overlap with instant application’s claim 7: The negative electrode active material of claim 1, wherein the oxide layer further comprises lithium silicate.

16762080 claims 14-15 and the instant application’s claims 9-10 differ only in 16762080 claim 14 and instant’s claim 9 dependence on the claims 1 of each application, respectively, where there is significant overlap as set forth above and 16762080 claim 15 depends on its claim 14 and instant claim 10 depends on its claim 9. As an example, 16762080 claim 14 recites the limitation, A negative electrode comprising a negative electrode active material of claim 1. There is significant overlap with instant application’s claim 9: A negative electrode comprising a negative electrode active material of claim 1.

16762080 claims 18-19 recite the limitations “wherein the LiF is included in an amount of 0.05 wt% to 12 wt% based on a total weight of the negative electrode active material” and “wherein the LiF is included in an amount of 0.2 wt% to 5 wt% based on a total weight of the negative electrode active material”, respectively. There is significant overlap with the instant application’s claims 16 and 17, which recite the limitations, “wherein the LiF is included in an amount of 0.5 wt% to 20 wt% based on a total weight of the negative electrode active material” and “wherein the LiF is included in an amount of 1.0 wt% to 15 wt% based on a total weight of the negative electrode active material”, respectively.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16645807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because

16645807 claim 1 recites the limitation, A negative electrode active material comprising: a carbonaceous matrix including a fist particle and a second particle, wherein the first particle comprises a silicon core; an oxide layer which is disposed on the silicon core and includes SiOx (0<x:2); and a coating layer which covers at least a portion of a surface of the oxide layer and includes LiF, wherein the second particle is flaky graphite. There is significant with the instant application’s claim 1: A negative electrode active material comprising a carbonaceous matrix including a plurality of nano-particles, wherein each of the nano-particles comprises a silicon core; an oxide layer disposed on the silicon core and including SiOx (0<x:2); and a coating layer covering at least a portion of a surface of the oxide layer and including LiF.

16645807 claims 2-3 and 5 and the instant application’s claims 2-5 differ only in their dependence on the claims 1 of each application, respectively, where there is significant overlap as set forth above. As an example, 16645807 claim 2 recites the limitation, The negative electrode active material of claim 1, wherein the silicon core has an average particle diameter (D50) of 40 nm to 400 nm. There is significant overlap with instant application’s claim 2: The negative electrode active material of claim 1, wherein an average particle diameter (D50) of the silicon- core is from 40 nm to 400 nm.

16645807 claims 8, 17 and 18 recites the limitations, “wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% based on a total weight of the negative electrode active material”, “wherein the carbonaceous matrix is included in an amount of 10 wt% to 45 wt% based on a total weight of the negative electrode active material” and “wherein the carbonaceous matrix is included in an amount of 12 wt% to 40 wt% based on a total weight of the negative electrode active material”, respectively. There is significant overlap with the instant application’s limitations of claims 6 and 20, “wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% based on a total weight of the negative electrode active material” and “wherein the carbonaceous matrix is included in an amount of 10 wt% to 45 wt% based on a total weight of the negative electrode active material”, respectively.

16645807 claims 9-10 and the instant application’s claims 7-8 differ only in 16645807 claim 9 and instant’s claim 7 dependence on the claims 1 of each application, respectively, where there is significant overlap as set forth above and 16645807 claim 10 depends on its claim 9 and instant claim 8 depends on its claim 7. As an example, 16645807 claim 9 recites the limitation, The negative electrode active material of claim 1, wherein the oxide layer further comprises lithium silicate. There is significant overlap with instant application’s claim 7: The negative electrode active material of claim 1, wherein the oxide layer further comprises lithium silicate.

16645807 claims 12-13 and the instant application’s claims 9-10 differ only in 16645807 claim 12 and instant’s claim 9 dependence on the claims 1 of each application, respectively, where there is significant overlap as set forth above and 16645807 claim 13 depends on its claim 12 and instant claim 10 depends on its claim 9. As an example, 16645807 claim 12 recites the limitation, A negative electrode comprising the negative electrode active material of claim 1. There is significant overlap with instant application’s claim 9: A negative electrode comprising a negative electrode active material of claim 1.
 
While the claims are not exactly identical, the prior claims of applications 16762080 and 16645807 entirely overlap in scope with the present claims as they both claim a negative electrode active material comprising a carbonaceous matrix including nanoparticles comprising a silicon core, silicon oxide layer which further contains lithium silicate, and a coating layer comprising LiF, with particle diameters, layer thicknesses and wt% of components in significantly overlapping ranges, a negative electrode comprising the negative electrode active material and a secondary battery comprising a negative electrode, a positive electrode, a separator and an electrolyte.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see p. 6, filed 29 July 2022, with respect to claim 15 have been fully considered and are persuasive. The 112(b) rejection of claim 15 has been withdrawn because they have been overcome by applicant’s amendment.

Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive.

As set forth above Bae in view of Yang teaches all of the limitations of claim 1, including the limitation wherein the LiF is included in an amount of 0. 1 wt% to 25 wt% based on a total weight of the negative electrode active material, which includes the content of the weight of the nanoparticles as without including the content of the weight of the nanoparticles it would not be based on a total weight of the negative electrode active material.
More specifically, Yang teaches the LiF layer thickness is ~5-8nm (Yang, Fig. 2e), which for a silicone nanoparticle with a D50 = 400nm (Bae, [0027]-[0028]) and the oxide layer of SiOx has a thickness of 0.1 to 20 nm (Bae, Fig. 5). Using calculated volumes of spheres for the core particle (i.e., content of the nanoparticles), volumes of shells of spheres for the various layers (e.g., oxide layer and LiF layer) and the densities of inorganic compounds (Si, SiOx (0<x<2) and LiF) found in CRC one obtains, the LiF layer, which is where the LiF principally is found, is ~7-10 wt% based on a total weight of the negative electrode active material including the content of the nanoparticles and LiF layer, which calculation is within the ambit of one of ordinary skill in the art and falls within the claimed range of 0.1 wt% to 25 wt% based on a total weight of the negative electrode active material, satisfying the limitations of the claim.

Applicant has requested the double patenting rejection be held in abeyance until allowable subject matter is indicated. As indicated above, the nonstatutory double patenting rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728